Citation Nr: 1726440	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  12-19 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a higher rating for posttraumatic stress disorder (PTSD), rated as 30 percent disabling prior to April 7, 2016, and as 50 percent disabling from that date until February 2, 2017.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his Wife. 


ATTORNEY FOR THE BOARD

E. Alexander Neff, Associate Counsel 
INTRODUCTION

The Veteran served on active duty in the Army from May 1964 until he retired in May 1984.  His awards and decorations included: a National Defense Service Medal; an Armed Forces Expeditionary Medal; a Vietnam Service Medal with two Bronze Service Stars; a Vietnam Campaign Medal with a 60 Device, and a Presidential Unit Citation.  The Board sincerely thanks him for his service to his country.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Veteran filed his initial claim for PTSD in October 2010.  This claim was granted with an initial rating of 10 percent, effective March 16, 2011.  In January 2016, the Board remanded this case for further evidentiary development, to include a VA examination to determine the severity of his PTSD.  A July 2016 SSOC granted staged ratings of 30 percent, effective March 16, 2011 and prior to April 7, 2016, and 50 percent, from April 7, 2016.  In a May 2017 rating decision, the Veteran was awarded a total schedular rating for PTSD, effective February 3, 2017.  

The Veteran testified a hearing before a different Veterans Law Judge (VLJ) in March 2015.  A complete transcript was not transcribed due to the recording being partially inaudible, and so that VLJ will not participate in this decision.  In June 2015, the Board's hearing unit coordinator requested that the RO schedule the Veteran for a new hearing before the Board.  In September 2015, the Veteran testified before the undersigned in a video conference hearing.  Transcripts of both hearings are associated with the record.  


FINDINGS OF FACT

1.  Prior to April 7, 2016, the Veteran's PTSD is manifested by no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as depressed mood, anger, irritability, sleep disturbances, and nightmares.

2.  From April 7, 2016 to February 2, 2017, the Veteran's PTSD is manifested by no more than occupational and social impairment with reduced reliability and productivity due to such symptoms as depressed mood, anger, irritability, sleep disturbances, nightmares, difficulty understanding complex commands, and impairment of short term memory. 


CONCLUSIONS OF LAW

1.  Prior to April 7, 2016, the criteria for a rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code (Code) 9411 (2016).

2.  From April 7, 2016 to February 2, 2017, the criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code (Code) 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Legal Criteria

A. The Veterans Claims Assistance Act of 2000 (VCAA)

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R.  §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.  

The Global Assessment of Functioning (GAF) Scale is used to report the clinician's judgment of the individual's overall level of functioning.  The GAF Scale is to be rated with respect only to psychological, social and occupational functioning.  See American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders 44 (4th ed. 1994).  The Board notes that the GAF scale was removed from the more recent DSM-5 for several reasons, including its conceptual lack of clarity, and questionable psychometrics in routine practice.  See DSM-5, Introduction, The Multiaxial System (2013). 

GAF scores range from 1-100 with the higher numbers representing higher levels of functioning.  A GAF score of 41 to 50 is defined as denoting serious symptoms or any serious impairment in social, occupational, or school functioning.  GAF scores from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupation, or school functioning (e.g., few friends, conflicts with peers or co-workers). Scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupation, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well with some meaningful relationships.

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.

B. 
Higher Rating

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from a disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

A disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. at § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

C. Pertinent Rating Criteria

PTSD is rated under the General Rating Formula for Mental Disorders.  A 30 percent evaluation is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms in the General Rating Formula for Mental Disorders is not intended to constitute an exhaustive list, but rather provides examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, "a [V]eteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Furthermore, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

II. Factual Background

Historically, prior to the appeal period, the Veteran complained of work-related stress and anxiety.  In July 2002, a private physician noted that the Veteran, upon enquiring about medical retirement, was not totally disabled to the extent necessary to apply for medical retirement.  From 2001 until he retired from his position in December 2003, the Veteran took "stress leave" from work on a few occasions.  In September 2003, the Veteran, while on "stress leave", advised the private physician that he was not interested in returning to work, and that he was scheduled to retire in November.  In another private medical record from this time, the Veteran reported increased stress levels at work.  He related this to his supervisors placing additional pressure on him at work due to his mechanical injuries.  In a December 2004 Social Security Administration (SSA) examination, the Veteran claimed that he was unable to work due to his left and right shoulders and degenerative arthritis of the thoracic spine.  In a June 2005 SSA disability determination, the Veteran complained of migraines, shoulder pain, and back pain.  He claimed that he stopped working due to early retirement. 

In an August 2009 private medical record, the Veteran complained of insomnia once to twice a month.  He was found clinically normal upon psychiatric review, and had active insomnia.  In a December 2010 letter, the Veteran's private medical provider stated that he knew the Veteran for a number of years.  He reported that the Veteran developed PTSD from his service in Vietnam, and has "significant disability" due to this.  In a November 2010 private medical record, the Veteran's PTSD was noted as not improving.  He was additionally assessed with insomnia.  

In the May 2011 VA PTSD examination, the Veteran reported that he first experienced symptoms of waking up at night and having thoughts of service in 2002.  He slept all night, but did not feel rested.  He woke up two or three times a week in a "bed of sweat."  He had nightmares about service two to three times a week.  He woke up anxious and agitated a few times a week.  This sleep pattern began after leaving service.  He denied having intrusive thoughts of his experiences in service, and had two to three flashbacks a year.  He has jumped on his wife in his sleep.  He does well in crowds and does not feel on guard in public.  He denied auditory and visual hallucinations.  He was able to eat at restaurants and go to events without much difficulty.  In the past, he had difficulties with loud unpredictable noises.  He experienced irritability several times a week, but did not get into physical or verbal altercations with others.  He did not avoid human contact or discussing his military experiences and did not feel more detached or isolated since leaving service.  He denied feelings of sadness, low energy, and low motivation.  He denied feeling depressed most days, and denied feelings of worthlessness.  He kept a gun by his bedside.  He denied homicidal and suicidal ideation.  He denied panic attacks, and significant symptoms of mood disorder.  He retired from his job in 2003 for health reasons.  

Upon examination, the VA examiner noted that the Veteran appeared to be providing a genuine interpretation of his symptoms.  He observed that the Veteran reported significant stressors that could cause PTSD.  The Veteran was noted as avoiding some places and people, and had a restricted range of affect.  He had heightened arousal, as evidenced by his maintaining a gun near his bed.  The VA examiner opined that the Veteran had not experienced significant trauma in the last year, and his symptoms had not worsened, although they were continuous.  The Veteran's thought process and communication were not impaired.  His social functioning was not impaired by his hypervigilance and avoidance.  The VA examiner opined that the Veteran experienced mild impairment.  The Veteran was observed as cooperative, and fully oriented.  There was no evidence of hallucinations, delusions, obsessions, compulsions, or phobias.  He was diagnosed with mild PTSD.  The VA examiner concluded that the Veteran's PTSD signs and symptoms were transient or mild which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  He further opined that the Veteran's symptoms required continuous medication.  He was given a GAF score of 70. 

In an October 2011 VA primary care note, the Veteran complained of nightmares.  These nightmares caused him to wake up drenched in sweat.  He could not remember the content of his nightmares.  He noted that he last received mental health care from VA approximately five years prior. 

In his July 2012 VA Form 9, the Veteran claimed that he had sleeping issues for many years.  

In a July 2013 private medical record, the Veteran filed out a questionnaire that asked, on a scale, the frequency of his symptoms over the prior two-weeks.  He marked "not at all" for: little interest or pleasure in doing things; feeling down, depressed, or hopeless; feeling bad about yourself; trouble concentrating; moving or speaking slowly, or being more fidgety or restless than usual.  He marked "several days" for trouble falling asleep or staying asleep.  He noted that his trouble sleeping did not make it more difficult to do work, take care of things at home, or get along with others.  He was noted as having active insomnia.  His affect and mood were normal.  His insight, judgment, and recent memory were intact. 

In a February 2014 private medical record, the Veteran was noted as having active insomnia, and jumping in his sleep.  In a June 2014 VA primary care note, the Veteran stated that he felt he should be rated at 30 percent for PTSD, instead of his current 10 percent rating.  

In a December 2014 VA mental health initial assessment, the Veteran complained of problems sleeping, having nightmares one to two times a week, and waking up due to his nightmares.  He had recurrent thoughts of an ambush in service.  After having a nightmare, he would have a headache that lasted the entire day.  He was anxious after he awoke from a nightmare.  He denied anger and irritability, as well as flashbacks during the day.  He denied having PTSD symptoms during the day, as he would keep himself distracted.  He reported that he sometimes would hear his Wife call him, but found that she was asleep.  He sometimes saw shadows in his peripheral vision.  His PTSD symptoms began when he returned from Vietnam in 1967.  He has been married since 1972 and has two children.  He has contact with both of his children.  He would go to the YMCA to exercise.  The Veteran did not report suicidal or homicidal ideation or intent.  He was observed as having euthymic mood and an affect that was congruent to his mood.  He was noted as having no perceptual disturbances.  He was fully oriented, and his thought process and association were normal and coherent.  His memory was intact, and his insight and judgment were good.  He was diagnosed with PTSD, and was deferred for personality disorders/traits.  He was given a GAF score of 65.  

From January 2015 to October 2016, the Veteran attended group VA group therapy.  There he was noted as having participated in discussion and attentively listened.  Throughout this period, he did not present with suicidal or homicidal thoughts.  

In a January 2015 VA mental health note, the Veteran reported that when he served in Vietnam his unit was constantly attacked, but mostly at night.  He reported that this experience made it difficult for him to sleep at night, and he had nightmares one to two times a week.  He has been married for 43 years, spent most of his days helping his wife around the house while she convalesced from knee surgery.  He enjoyed making ammunition, maintaining his fire arms, going to the shooting range, and riding his motorcycle.  

In a February 2015 private medical record, the Veteran was observed as fully oriented.  His insight and judgment were intact.  His affect and mood were normal.  He communicated normally, and his recent memory was intact.  He was assessed with chronic PTSD.  In a February 2015 VA mental health note, the Veteran complained generally about issues of aging and was noted with a morbid focus.  He stated that he felt happier since starting new medications, and that his wife noticed a difference.  He was observed as having a better mood with a full affect.  His thought process was congruent, consistent, sequential, and cohesive.  His insight and judgment were fair.  He was diagnosed with PTSD and some personality issues.  He was given a GAF score of 56.  

In another VA mental health note from February 2015, the Veteran complained of severe nightmares three to four times a week that increased since he retired in 2004.  When he slept, he thrashed and made noises; his wife slept in a different room.  He denied social anxiety and feelings of anxiety when he was in a crowd, but had anxiety about people being behind him, and being in malls or busy spaces.  He denied hypervigilance; however, he had some startle reactions, including when people came up behind him, and had an intense fear of fireworks.  He could shop at larger stores, as they generally had more room.  He noted having "run ins" with superiors in service.  The medical care provider noted that the Veteran made incongruent statements that were out of sync with the conversation.  The Veteran did not present with suicidal and homicidal ideation or intent.  He denied auditory and visual hallucinations.  He was observed with an ok, but sometimes irritable mood, with an affect that was full, mostly calm, somewhat irritable, and congruent.  His thought process had mild incongruencies, but was otherwise consistent, sequential, and cohesive.  His insight was good, and the medical care provider was unsure regarding his judgment.  He was assessed to have possible early dementia.  He was diagnosed with PTSD and some personality issues.  He was given a GAF score of 56.  

In a March 2015 VA mental health note, the Veteran reported improved nightmares.  He was noted as not presenting with suicidal and homicidal ideation or intent.  He denied auditory and visual hallucinations.  He was observed as having a sometimes, somewhat angry mood and a full and pleasant affect.  His thought process was congruent, consistent, sequential, and cohesive.  His insight and judgment were fair.  He had mild to midterm memory loss.  He was diagnosed with PTSD and some personality issues.  He was given a GAF score of 56.  In a May 2015 VA mental health note, the Veteran stated that he walked his dogs at least once daily with his wife.  He stated that he enjoyed going to the shooting range.  His daughter lived near him, and was able to see his two grandchildren.  

In a March 2015 Board hearing, the audible portions of the transcript reveal that the Veteran testified that he was able to speak to some people (including family and friends), but he sometimes became irritated without knowing why.  He would see a friend, who was also a veteran, at least once a month.  He also attended meetings at a local veterans' association once a month.  The Veteran stated that he had cultural disputes with his son.  He liked to drive, but got irritable thinking about being cut off by another driver as they made rude hand gestures.  He would not act against a driver that did that to him, because he did not want to harm other good drivers.  He retired from the Post Office in 2004 because he had difficulties with his supervisor.  He did not attempt to find a new position afterwards.  He also testified that he left his job primarily because of his doctor's verbal orders and his PTSD.  He stated that he mostly experienced nightmares about fighting in Vietnam.  These nightmares occurred two to three times a week.  When he woke up from these dreams, he could not go back to sleep.  He would check to make sure that all the doors and windows in his house were locked, and made sure his security system was on.  After conducting a security check, he would try to relax.  He felt that if he was without his PTSD treatment that it could potentially end his life one day.  He stated that he once had suicidal ideation three to four years ago; however, he thought about his family, and did not act upon this thought.  He experienced a startle response when his grandchildren came up behind him.  He did not feel that the May 2011 VA PTSD examination was fair.  

His wife testified that the Veteran became confused, and only heard certain things, when you spoke to him.  He had difficulty understanding most things that were said to him, and this caused him to become upset.  His children and grandchildren did not like to see him because he was verbally aggressive.  He does not have a good relationship with his grandchildren because he was argumentative.  He argued with his grandchildren, and did not speak with them on the phone.  If he did not agree with your opinion, he would conclude that you were wrong.  He chose to retire from the Post Office after his doctor told him that the stress from this job would cause a heart attack.  He could not handle the stress of the job.  Otherwise, he was not ready to leave this position.  She did most of the driving to reduce the Veteran's stress.  He enjoyed going to group therapy, and found that it helped him.  Regarding the May 2011 VA PTSD examination, she stated that the Veteran frequently stated that was unable to "tell his story" to the VA examiner, and that he felt that the VA examiner "closed him up."  

In a June 2015 statement, contained within a VA Form 9, the Veteran argued that his PTSD would be better rated at 70 percent disabling.  This was because the Veteran had advanced anxiety, hypersensitivity, restlessness, and nightmares.  He had a general feeling that "nothing is complete."  He was not aware if he had ever had a VA examination for PTSD.  

In an August 2015 VA mental health note, the Veteran reported that he had improved sleep and nightmares.  He stated that he used to have nightmares of soldiers dying in front of him.  These nightmares would wake him, and caused extreme fear and crying.  He had almost complete improvement of these nightmares with medication.  He slept from 10:00 p.m. to 6:30 a.m., and felt rested.  He denied suicidal and homicidal ideation and intent.  He was observed with mood of "doing fine" with a full affect, which was qualified with responsive and intense.  He had little rumination on negative events, and his thoughts were otherwise logical and cohesive.  His insight and judgment were fair.  He was diagnosed with PTSD and some personality issues.  He was given a GAF score of 56.  

In the September 2015 Board hearing, the Veteran testified that he had problems sleeping at night, and felt like he was trying to fight a war he could not win.  He had memory loss, and could not stay still or keep hands his still.  He had relationship problems in the past with friends and family, but that was no longer the case.  He stated that he was pretty anxious, and when he felt anxious he would go into to his garage, his "man cave," and stay there.  He let his wife know when he went into the garage.  He would become startled when people walked up behind him.  He was suspicious of people who have wronged him.  He did not have road rage and was a courteous driver.  He stopped working at the post office in January 2004, and has not worked since.  Prior to leaving, he worked there from 1990 to 2004.  He kept busy by making his own ammunition.  He stated that watching war movies helped his PTSD.  He claimed that if he only had PTSD, he would be able to work as long as he was by himself.  

His wife testified that the Veteran was suspicious.  He cannot sleep, wakes up at night, and cannot rest.  He was argumentative, and had problems getting along with others.  He made arguments in order to be contradictory.  He sometimes did not get along with his children and grandchildren.  He had a poor memory, became confused when performing tasks, and argued when he made a mistake.  He never admitted to anything "wrong" he has done.  He was not violent, but raised his voice constantly.  He believed that people would break into his bathroom window to use the toilet and then leave.  In one instance, he believed that someone had entered his house and left through the bathroom window.  She could not recall if the Veteran had panic attacks.  She stated that he stopped working at the Post Office because he did not like his supervisor.  He spent most of his time watching war movies.

In a September 2015 VA mental health note, the Veteran's Wife advised the medical care provider that she wanted help finding another group, other than PTSD Combat Support, for the Veteran to attend.  After these meetings, most of time, he would be angry and irritable.  He stated that he would be interrupted sometimes when he was trying to speak.  The Veteran was observed as having clear, coherent, and logical thoughts.  His mood was euthymic and he had a full range of affect.  He denied suicidal and homicidal ideation and intent.  

In a September 2015 statement, the Veteran claimed that his PTSD should be rated as 70 percent disabling.  He reasoned that this rating was warranted due to advanced anxiety, hypersensitivity, anger problems, and general body restlessness.  He felt like "nothing [was] ever completed."  He continued to have symptoms of nightmares, sleeplessness, and restlessness.  He experienced symptoms of tension and anger after his group PTSD sessions.  He additionally claimed that clear and unmistakable errors were made when Diagnostic Codes for ratings were changed, and that errors were made when the Diagnostic Codes were applied to his symptoms.  He stated that his PTSD would have been rated at 30 percent under Diagnostic Code 8189 instead of 10 percent under Diagnostic Code 9411.  

In a November 2015 VA mental health note, the Veteran complained of nightmares one to two times a week that did not affect his day.  When he had nightmares he slept for six hours, otherwise he would sleep eight to 10 hours.  He was assessed with consistent PTSD and arousal symptoms.  There was some concern for early mild dementia.  He was diagnosed with PTSD and some personality issues.  He was given a GAF score of 56.  In another VA record from this month, it was noted that the Veteran had a recurrent nightmare about firefights in Vietnam.  He was also noted as managing his PTSD symptoms well.  In January, he and his wife would be married for 44 years.  

In a February 2016 letter, the Veteran's VA psychiatrist reported that the Veteran met the full criteria for PTSD.  He experienced symptoms of intrusive thoughts, avoidance, and arousal.  He also experienced negative cognitive symptoms.  He experienced these symptoms on a weekly or daily basis, and required weekly treatment.   

In the April 2016 VA PTSD examination, the Veteran complained of difficulty sleeping, sleep disturbances, and nightmares.  He slept three to four hours a night.  He had short term memory problems, and kept a written record of tasks and events.  His ability to process information was significantly slower.  On a typical day and evening he would stay at home, and would work on his computer or watch television.  He stopped working in 2004, and his irritability and anxiety impacted his ability to work.  His problems worsened since he now had little interaction with others.  This caused him to be more isolated and uncomfortable around people.  He was anxious, agitated, or distressed when he felt threatened, or reminded of past trauma.  He had physiological symptoms of shortness of breath, racing heart, shakiness, and muscle tension that occurred several times a month.  He denied anhedonia, depressed mood, crying spells, and lack of motivation.  He denied suicidal and homicidal ideation and intent.  The Veteran reported that he went to weekly PTSD group therapy.  The Veteran's wife accompanied him to the examination.  She reported that he thrashed in his sleep and had night sweats.  He was angry and irritable, had a tendency to isolate, and was forgetful.  He was anxious in public, and had a preoccupation with safety/security.  

Upon examination, the VA examiner noted objective symptoms of: anxiety; suspiciousness; chronic sleep impairment; disturbances of motivation and mood; difficulty establishing and maintaining effective work and social relationships; and difficulty adapting to stressful situations, including work or a worklike setting.  He noted that the Veteran reported clinically significant symptoms of intrusion, avoidance, and arousal/reactivity, as well as negative changes in cognition or mood related to traumatic events.  The VA examiner further noted that the Veteran's reports were consistent with the available records.  The Veteran was observed as having somewhat neglected grooming and hygiene.  He was wearing ripped cutoff jean shorts with pen marks on them.  His mood was ok, and his affect was anxious.  His thought process was linear, and there was no evidence of psychosis.  His thoughts were appropriately abstract and, and he was fully oriented.  His thought processes and communication were not impaired.  His insight and judgment both appeared to be mildly impaired.  His memory skills in giving his history were intact.  He found that the Veteran's symptoms worsened significantly since his last examination.  Despite intensive treatment, the Veteran was increasingly isolated and anxious, and had marked sleep disruptions.  He concluded that the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity. 

In a VA mental health note from May 2016, the Veteran complained of experiencing nightmares two to three times a week, which were improved with medication.  Two to three times a year he was startled by a crashing sound when he fell asleep.  When he heard this crash, he had a startle reaction and grabbed his shot gun.  His wife would calm him down.  He reported that he may hurt his wife if she woke him up.  To combat this, she tickled his feet.  He continued to experience a startle response if somebody walked up behind him.  He had rage/anger when he was confronted or felt wronged.  He experienced some hypervigilance.  He denied depression and auditory and visual hallucinations.  He denied suicidal and homicidal ideation and intent.  He was observed with a mood of "doing ok" and his affect was full, responsive, and congruent.  His thought process was less ruminative, logical, and cohesive.  His insight and judgment were fair.  He was diagnosed with PTSD and some personality issues.  He was given and GAF score of 56.  

In a July 2016 statement, the Veteran's wife reported that the Veteran was far more disabled now.  He lost track of time, and it affected his concentration, recollection, memory, and sense of location.  He would lose focus when doing tasks, and had diminished concentration.  He had fits of rage and experienced rage when he was unable to cope with simple tasks.  He was irritable and lashed out.  He became angry at PTSD meetings.  He had chronic and/or delayed depression, feelings of avoidance, and had survivor's guilt.  At times he had severe anxiety reactions, and had intrusive thoughts.  He had daily nightmares, sleep disturbances, and shortened sleep.  He had diminished home management skills, and had to be escorted outside of the home.  He made statements that were not understandable.  She claimed that all of the Veteran's conditions affected each other, including the ones that were not service-connected.  

In an August 2016 VA mental health note, the Veteran complained of, in part, nightmares.  He stated his medications were assisting with his PTSD symptoms.  The medical care provider noted that the Veteran forgot about recurrent loud crashing noise before bed.  It was further noted that the Veteran continued to experience chronic startle response, anger/rage when confronted, some hypervigilance, and that he easily felt wronged.  He was observed as having a mood of "just fine" with an affect that was full, responsive, and congruent.  His thought process was distracted, logical, and cohesive.  His judgment and insight were fair.  He was diagnosed with PTSD and some personality issues.  He was given a GAF score of 56.  

In a April 2017 VA PTSD examination, the Veteran complained of difficulty falling asleep, frequent awakening, and only achieving a few hours of sleep per night.  He had nightmares about his experiences in Vietnam.  He stated that his memory was ok.  He normally spent his days enjoying hobbies, including building bird houses, and was at home most evenings.  He sometimes was irritable with his wife, but he tied not to.  He felt anxious, agitated, and/or distressed when he felt threatened or was reminded of past trauma.  He experienced physiological reactivity symptoms, including shortness of breath, racing heart, shakiness, and significant muscle tension.  These occurred several times a month.  He became easily distressed when he discussed his deployment in Vietnam.  

The Veteran's wife accompanied the Veteran to this VA examination.  She reported that the Veteran's memory and general functioning had significantly declined the past several years.  He was very forgetful, and did not understand directions.  He has significant difficulties driving, and no longer drives.  He sleeps "a lot," and has nightmares.  He does not do much around the house.  He becomes disoriented and does not know where he is.  Sometimes when he is disoriented, he believes he is in Vietnam.  He has difficulty focusing and concentrating.  He has anger/rage problems and has severe anxiety reactions.  He was depressed and had survivor's guilt.  

Upon examination, the VA examiner noted objective symptoms of: anxiety; suspiciousness; panic attacks that occurred weekly or less often; chronic sleep impairment; mild memory loss; flattened affect; disturbances of motivation and mood; difficulty establishing and maintaining effective work and social relationships; and disorientation to time or place.  He noted that the Veteran had clinically significant symptoms of intrusion, avoidance, and arousal/reactivity, and negative alternation in cognition or mood related to traumatic events.  His reported PTSD symptoms attributed to his trauma related symptoms, frustration, irritability, and most sleep problems (not including those related to sleep apnea).  The Veteran's wife's statements and cognitive screening indicated that he had significant memory problems.  The Veteran was observed with mood described as great.  His affect was generally euthymic, but he became agitated when he discussed his deployments in service.  His thought process was somewhat tangential, and there was no evidence of psychosis.  He was fully oriented, and his thoughts were properly abstract.  His insight and judgment were mildly impaired.  His memory skills in history giving were impaired, as he forgot to report several important pieces of information.  The VA examiner noted that the Veteran had a neurocognitive disorder.  He opined that the Veteran's neurocognitive disorder appeared to have developed separately from his PTSD.  He opined that while the symptoms of each could be differentiated, they had significant overlap.  He opined that 50 percent of the Veteran's current impairment was related to his PTSD and neurocognitive disorder respectively.  He then attributed approximately 20 percent of the Veteran's memory problems, concentration problems, disorientation as to time and place, and flashbacks to PTSD.  When considering only the Veteran's PTSD alone, the VA examiner concluded that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  He opined that if both conditions were accounted for, the Veteran would have total occupational and social impairment.  

III.   Analysis

The Board observes that a higher rating is not warranted for the periods of March 16, 2011 to April 6, 2016, and April 7, 2016 to February 2, 2017.  The Board notes that from February 3, 2017, the Veteran has been awarded a total schedular rating, which is a complete grant of benefits.  

Records prior to the period on appeal suggest that the Veteran's disabilities, including psychiatric and mechanical, were related to his decision to retire from his job in either 2003 or 2004.  The record is silent for whether the Veteran attempted to find additional employment.  In testimony from March 2015, the Veteran's wife stated that Veteran retired for health reasons, and in testimony from September 2015, she stated that the Veteran left because he did not get along with his supervisor.  However, as the question before the Board is the current degree of the Veteran's disability during the appeals period, and these records were created up to ten years prior to the filing his initial claim, they are not highly probative in determining the current level of the Veteran's disability.  

The record shows that during the duration of the appeal period, the Veteran has been married, and has relationships with his children and grandchildren.  Further, he noted that he had a friend, and participated in a veterans' group.  He actively attended a VA PTSD group therapy program for over a year, where he was noted as participatory or otherwise engaged.  

From March 16, 2011 to April 6, 2016, the Veteran's PTSD did not more nearly approximate the criteria for a 50 percent rating, or higher.  Treatment records showed that the Veteran's symptoms remained mostly consistent from August 2009 until the April 2016 VA examination.  Medical records noted that he had symptoms of nightmares, restlessness, cognitive difficulties, intrusive thoughts, anxiety, irritability, and arousal.  

The Board notes that in December 2014, the Veteran stated that he saw shadows from the periphery of his eye, but otherwise denied auditory and visual hallucinations throughout the entire appeal period.  Visual hallucinations are a symptom associated with a 70 percent rating.  However, in that record the medical care provider noted that the Veteran had no perceptual disturbances.  While irritability is a symptom associated with a 70 percent rating, the record did not show that the Veteran's irritability was unprovoked or associated with violence.  In fact, in the March 2011 showed that the Veteran specifically noted that he did not get into physical altercations with others.  Records that noted specific instances of irritability illustrated that this feeling arose after group therapy, when he was upset that he was interrupted during the session.  In a December 2014 VA medical record, the Veteran denied anger and irritability.  In the March 2015 hearing, he stated that he became irritated and did not know why, but later noted that if he felt upset at a bad driver he would not act violently towards them.  In the same hearing, his wife testified that he was not violent.  Additionally, in March 2015 the Veteran testified that he had suicidal ideation at some point in and around 2011.  Suicidal ideation is also a criteria associated with a 70 percent rating; however, the medical record shows that the Veteran either denied or did not present with suicidal ideation elsewhere during the entire period on appeal.  Although the Board does not doubt the validity of the Veteran's statement, it does not find that a single instance during the appeals period, wherein he has otherwise denied suicidal ideation or intent, meets the threshold to increase the Veteran's 30 percent to a higher disability rate.  

Additionally, the record from February 2015 shows that the Veteran had cognitive difficulties, and memory loss, symptoms associated with a 50 percent rating.  In February 2015, he was noted as having made incongruent statements, but was otherwise consistent.  The Board notes that in February 2015, he was assessed as having possible early dementia, and in November 2015 the medical care provider noted some concern that the Veteran may have early mild dementia.  In March and September 2015, his wife testified that he was confused and had difficulty understanding what was said to him.  In light of the foregoing, the Board finds that, even giving the Veteran of the doubt, his cognitive symptoms, assessed by clinicians as "mild" at that time, did not reach the severity necessary to warrant a rating in excess of 30 percent prior to April 7, 2016.    

In making the above determinations, the Board acknowledges that the use of the term "such as" in 38 C.F.R. § 4.130, Code 9411, demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Board recognizes that there is no "formula" to follow when assigning evaluations.  Accordingly, the evidence considered in determining the level of impairment under Code 9411 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms associated with the Veteran's PTSD that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV/5. Id.  While particular symptoms associated with a higher rating, in this case cognitive impairment, irritability, and suicidal ideation, may be present during the appeal period, such symptoms are exemplars to aid in characterizing the degree of social and occupational impairment.  Thus, while these symptoms might be present on isolated occasions, the Board finds that these symptoms did not represent total occupational and social impairment, occupational and social impairment with deficiencies in most areas, or occupational and social impairment with reduced reliability and productivity.  

As such, while his PTSD may be manifested by only some symptoms that are associated with the 50 percent rating, or 70 percent, the Board finds that his comprehensive disability picture does not more nearly approximate the criteria for either of those ratings, or a total 100 percent rating, from March 16, 2011 to April 6, 2016.  See 38 C.F.R. § 4.7.  This conclusion is supported by the Veteran's GAF scores from this period which suggested that he had mild to moderate symptoms and difficulty in social and occupation functioning.   As such, in viewing the evidence of record in its entirety, the Board finds that the evidence prior to April 7, 2016 shows that his overall disability picture more closely approximated that contemplated by a 30 percent evaluation.

From April 7, 2016 to February 3, 2017, the Veteran's PTSD does not more nearly approximate the criteria for a 70 percent rating, or higher.  Medical records noted that he had symptoms of: nightmares, chronic sleep impairment, intrusive thoughts, short term memory problems, cognitive difficulties, anxiety, suspiciousness, irritability, and that he had little interaction with others.  At the April 2016 VA examination, he was noted as having somewhat neglected hygiene and was wearing shorts covered in markings.  Irritability, auditory hallucinations, illogical speech, and neglected hygiene are symptoms associated with a 70 percent or higher rating.  Regarding his symptoms of irritability, in May and August 2016, the Veteran stated that he would become angry when provoked or he felt wronged, as well as reporting irritability generally during this period.  However, in the April 2016 VA examination, the VA examiner did not note an objective symptom of irritability.  The Veteran noted that he would hear a crashing sound two to three times a year as he was falling asleep; however, in August 2016, the Veteran denied that this sound was a hallucination, but rather thunder.  

In consideration of the totality of the Veteran's symptoms, the Board finds that a higher rating is not warranted during this period.  Regarding illogical speech, the Veteran's wife noted in July 2016 that the Veteran made statements that were not understandable.  However, the record is silent for additional instances where the Veteran was noted as having made illogical statements.  He was noted during this period to have a thought process that was unimpaired, logical, and cohesive.  He was further noted to have unimpaired communication.  Regarding his noted somewhat neglected hygiene, the Veteran was otherwise noted during the entire appeal period as normally using basic hygiene, or not showing hygiene deficits.  Again, while these particular symptoms are associated with a higher rating and may be present during the appeal period, such symptoms are exemplars to aid in characterizing the degree of social and occupational impairment.  Thus, while the symptom might be present on isolated occasions, the Board finds that it did not represent total occupational and social impairment, or an occupational and social impairment with deficiencies in most areas.  This is conclusion is further supported by the Veteran's GAF scores during this period, which suggested moderate symptoms and difficulty in social and occupation functioning.  As such, in viewing the evidence of record in its entirety, the Board finds that from April 7, 2016 to February 2, 2017, his overall disability picture more closely approximated that contemplated by a 50 percent evaluation. 

The Veteran is competent to report lay-observable symptoms such as difficulty sleeping, nightmares, irritability, and memory problems.  His wife is competent to report lay-observable symptoms that she has observed the Veteran experiencing, including thrashing and kicking in his sleep.  However, whether or not there is underlying pathology constituting a disability, or whether there is a symptom related to a disability, is a medical question beyond the capability of the Veteran's, and his Wife's, own lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There is no evidence to demonstrate the Veteran, or his wife, has the training and expertise to determine the underlying pathology or symptomology of his claimed condition.    

In summation, the Board finds that a rating in excess of 30 percent is not warranted prior to April 7, 2016, and a rating in excess of 50 percent is not warranted from April 7, 2016 to February 2, 2017.   

IV.   Other Considerations:  Extraschedular and TDIU

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for that service-connected disability is inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

In this case, comparing the Veteran's disability level and the symptomatology of his PTSD to the Rating Schedule, the degree of disability manifested by the various complaints discussed in the decision above is wholly encompassed or covered by the Rating Schedule, which provide for a higher rating for more severe symptoms or related symptoms.  For example, the nature and extent of the Veteran's symptoms for PTSD are contemplated within - while not all specifically noted in -the rating schedule for evaluating mental disabilities.  In other words, the Veteran does not experience any symptomatology of his PTSD that is not already encompassed or covered in the Rating Schedule.

In light of the foregoing, the Board finds that the assigned schedular rating is adequate and no referral for an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1) for PTSD.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for TDIU (total disability rating for compensation based on individual unemployability) is part of an increased rating claim when such claim is raised by the record.  Throughout the period on appeal, the Veteran's PTSD is rated at most 50 percent, which does not meet the threshold minimum schedular rating requirement for a TDIU rating under 38 C.F.R. § 4.16(a).  Accordingly, a schedular TDIU may not be granted.

The Board has considered whether an extraschedular TDIU claim has been raised by the record and finds that it has not.  The Veteran does not allege, and the evidence does not show, that he is unable to work solely on account of his service-connected PTSD.  The Veteran has stated that he left work due to due to his left and right shoulders and degenerative arthritis of the thoracic spine.  See 2004 SSA examination report.  He testified in 2015 that if he only had PTSD, he would be able to work as long as he was by himself.  Further, the VA examiners over this period have indicated that he was not totally occupationally and socially impaired during this period.  Accordingly, the Board finds that a claim for TDIU is not raised by the record 



ORDER

A rating in excess of 30 percent for PTSD for the period prior to April 7, 2016 is denied.  

A rating in excess of 50 percent for PTSD for the period from April 7, 2016 to February 2, 2017 is denied.   




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


